U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 0-25933 SOUTHCOAST FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-1079460 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 530 Johnnie Dodds Boulevard Mt. Pleasant, South Carolina 29464 (Address of principal executive offices) 843-884-0504 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [ X] NO[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO[ X ] State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. 7,082,062 shares of common stock, no par value, as of October 31, 2013 SOUTHCOAST FINANCIAL CORPORATION INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – September 30, 2013 and December 31, 2012 2 Condensed Consolidated Statements ofOperations – Nine months ended September 30, 2013 and 2012 3 Condensed Consolidated Statements of Income – Three months ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Income – Nine months ended September 30, 2013 and 2012 5 Condensed Consolidated Statements of Comprehensive Income – Three months ended September 30, 2013 and 2012 5 Condensed Consolidated Statements of Changes in Shareholders' Equity – Nine months ended September 30, 2013 and 2012 6 Condensed Consolidated Statements of Cash Flows - Nine months ended September 30, 2013 and 2012 7 Notes to Condensed Consolidated Financial Statements 8-32 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33-44 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 PART II - OTHER INFORMATION Item 6. Exhibits 45 Signatures 45 Exhibit Index 46 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Balance Sheets PART I - FINANCIAL INFORMATION Item 1 - Financial Statements (Dollars in thousands) September 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Investment securities Available for sale Federal Home Loan Bank Stock, at cost Loans held for sale 925 Loans, net of allowance of $6,649 and $8,159 Premises and equipment, net Other real estate owned, net Company owned life insurance Deferred tax asset, net - Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased Securities sold under agreements to repurchase Federal Home Loan Bank borrowings Junior subordinated debentures Other liabilities Total liabilities Shareholders’ Equity Common stock (no par value; 20,000,000 shares authorized; 7,077,878 shares issued and outstanding at September 30, 2013 and 7,065,515 at December 31, 2012) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands) For the Nine Months Ended September 30, Interest income Loans, including fees $ $ Taxable securities Tax exempt securities Cash and federal funds sold 24 23 Total interest income Interest expense Deposits and borrowings Net interest income Provision for loan losses - Net interest income after provision for loan losses Noninterest income Service fees on deposit accounts Gains on loans held for sale Gain on sales of available for sale securities Company owned life insurance earnings Gain on sales of premises and equipment 9 124 Other Total noninterest income Noninterest expenses Salaries and employment benefits Occupancy Furniture and equipment Software Insurance Professional fees Telephone, postage, and supplies Gain on sale of other real estate owned ) ) Other real estate owned rental income, impairment provision, and other expenses Other operating expenses Total noninterest expenses Income before income taxes Income tax expense (benefit) ) 3 Net income $ $ Basic net income per common share $ $ Weighted average shares outstanding Basic See Notes to Condensed Consolidated Financial Statements 3 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Income (Unaudited) (Dollars in thousands) For the Three Months Ended September 30, Interest income Loans, including fees $ $ Taxable securities Tax exempt securities 38 56 Cash and federal funds sold 11 7 Total interest income Interest expense Deposits and borrowings Net interest income Provision for loan losses - Net interest income after provision for loan losses Noninterest income Service fees on deposit accounts Gains on loans held for sale 32 Gains on sales of available for sale securities - Company owned life insurance earnings 91 96 Other 60 41 Total noninterest income Noninterest expenses Salaries and employment benefits Occupancy Furniture and equipment Software 19 56 Insurance Professional fees Telephone, postage, and supplies 79 87 Gain on sale of other real estate owned - ) Other real estate owned rental income, impairment provision, and other expenses 55 82 Other operating expenses Total noninterest expenses Income before income taxes Income tax benefit - ) Net income $ $ Basic net income per common share $ $ Weighted average shares outstanding Basic See Notes to Condensed Consolidated Financial Statements 4 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) (Dollars in thousands) For the Nine Months Ended September 30, Net income $ $ Other comprehensive income (loss): Unrealized gains (losses) on available for sale securities ) Tax effect ) Reclassification of gains and losses included in net income ) ) Tax effect 38 Total other comprehensive income (loss) ) Comprehensive income $ $ For the Three Months Ended September 30, Net income $ $ Other comprehensive income: Unrealized gains on available for sale securities Tax effect ) ) Reclassification of gains and losses included in net income - ) Tax effect - Total other comprehensive income Comprehensive income $ $ See Notes to Condensed Consolidated Financial Statements 5 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Changes in Shareholders' Equity For nine months ended September 30, 2013 and 2012 (Unaudited) (Dollars in thousands) Common Stock Accumulated Accumulated Other Comprehensive Shares Amount Deficit Loss Total Balance, January 1, 2012 $ $ ) $ ) $ Net income for the period Other comprehensive income, net of tax Comprehensive income Employee stock purchase plan 55 - - 55 Balance, September 30, 2012 $ $ ) $ ) $ Balance, January 1, 2013 $ $ ) $ ) $ Net income for the period Other comprehensive loss, net of tax ) ) Comprehensive income Employee stock purchase plan 83 - - 83 Balance, September 30, 2013 $ $ ) $ ) $ See Notes to Condensed Consolidated Financial Statements 6 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) (Amounts in thousands) For the Nine Months Ended September 30, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Increase in deferred income taxes ) ) Provision for loan losses - Depreciation and amortization Discount accretion and premium amortization Gains on sales of loans held for sale ) ) Gains on sales of available for sale securities ) ) Gains on sales of premises and equipment (9 ) ) Gains on sales of other real estate owned ) ) Change in deferred gain on sale of other real estate owned ) - Impairment charges on other real estate owned 4 Originations of loans held for sale ) ) Proceeds from sales of loans held for sale Company owned life insurance earnings ) ) Decrease in other assets Increase in other liabilities Net cash provided by operating activities Investing activities Purchases of investment securities available-for-sale ) ) Sales of investment securities available-for-sale Calls, maturities, and paydowns of investment securities available-for-sale Sales (purchases) of Federal Home Loan Bank stock ) Net increase in loans ) ) Proceeds from sales of premises and equipment 9 Purchases of premises and equipment ) ) Proceeds from sales of other real estate owned Capital expenditures related to other real estate owned ) ) Net cash provided by (used for) investing activities ) Financing activities Net increase (decrease) in deposits ) Increase in federal funds purchased Increase (decrease) in securities sold under agreements to repurchase ) Proceeds from Federal Home Loan Bank borrowings Repayments of Federal Home Loan Bank borrowings ) ) Net proceeds from issuances of stock 83 55 Net cash provided by (used for) financing activities ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid for: Interest $ 2,996 $ 3,493 Income taxes Supplemental noncash investing and financing activities: Real estate acquired in settlement of loans $ $ Change in unrealized losses on available-for-sale securities $ $ ) Loans to finance sales of other real estate owned $ $ See Notes to Condensed Consolidated Financial Statements 7 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X of the Securities and Exchange Commission. Accordingly they do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Note 2 - Organization Southcoast Financial Corporation (the “Company”) is a South Carolina corporation organized in 1999 for the purpose of being a holding company for Southcoast Community Bank (the “Bank”). On April 29, 1999, pursuant to a Plan of Exchange approved by the shareholders, all of the outstanding shares of capital stock of the Bank were exchanged for shares of common stock of the Company. The Company presently engages in no business other than that of owning the Bank and another subsidiary, Southcoast Investment Corporation, and has no employees. Note 3 - Net Income Per Share Basic earnings per common share is net income divided by the weighted average number of common shares outstanding during the period. Diluted earnings per common share includes the dilutive effect of additional potential common shares issuable under stock options. As of September 30, 2013 and 2012, there were no stock options outstanding to dilute earnings per share respectively. Earnings and dividends per share are restated for all stock splits and stock dividends through the date of issuance of the financial statements. The Company declared a 15% stock dividend during the year ended December 31, 2012. In April 2013 the Company declared another 15% stock dividend with a record date of May 31, 2013 and a payment date of June 21, 2013. These dividends were accounted for as stock splits, with all prior period share amounts retroactively restated. Note 4 – Recently Issued Accounting Standards There were no recently issued authoritative pronouncements that had a material impact on the Company’s accounting, reporting, or disclosures of financial information as of September 30, 2013. 8 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 5 – Investment Securities The amortized cost and fair value of investment securities are as follows: (Amounts in thousands) September 30, 2013 Amortized Gross Unrealized Estimated Cost Gains Losses Fair Value Available for sale Mortgage backed Government sponsored enterprises $ Municipal securities - Other 7 Total $ December 31, 2012 Amortized Gross Unrealized Estimated Available for sale Cost Gains Losses Fair Value Mortgage backed Government sponsored enterprises $ $ $ - $ Municipal securities - Other - Total $ The following tables show gross unrealized losses and fair value, aggregated by investment category, and length of time that individual securities have been in a continuous unrealized loss position, at September 30, 2013 and December 31, 2012. Available for Sale (Amounts in thousands) September 30, 2013 Less than Twelve Months Twelve Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Mortgage backed $ $ $ - $ - $ $ Other - - Total $ December 31, 2012 Less than Twelve Months Twelve Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Other $ - $ - $ Total $ - $ - $ 9 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 5 – Investment Securities – (continued) Securities classified as available-for-sale are recorded at fair market value. Unrealized losses on securities in a continuous loss position for twelve months or more totaled $2,381,000, or 71% of unrealized losses, and $2,711,000, or 100% of unrealized losses, at September 30, 2013 and December 31, 2012, respectively. These unrealized losses for both periods were comprised of three securities. The Company does not intend to sell these securities and it is more likely than not that the Company will not be required to sell these securities before recovery of their amortized cost. The unrealized losses attributable to Mortgage backed securities at September 30, 2013 are the result of market increases in mortgage rates over the course of the year. As such, these unrealized losses are not related to credit concerns and are not considered as evidence of other-than- temporary impairment (“OTTI”). The unrealized losses attributable to “Other” securities primarily relate to valuations on two individual pooled trust preferred securities. The Company believes, based on industry analyst reports, credit ratings, and third party other-than-temporary loss impairment evaluations, that the deterioration in the value of these securities is attributable to a combination of the lack of liquidity in both of these securities and credit quality concerns for one of the two securities. These securities are considered Level 3 securities in the fair value hierarchy as they both trade in less than liquid markets. One of the Company’s pooled trust preferred securities with an amortized cost of approximately $1.8 million and fair value of approximately $1.0 million is receiving contractual interest payments, while the other with an amortized cost of approximately $1.7 million and fair value of approximately $178,000 is receiving payment-in-kind interest in lieu of cash interest payments. Due to the over-collateralized credit position of the security currently receiving interest payments, no other-than-temporary impairment was recognized on this security. Payment-in-kind interest consists of capitalization of interest amounts due on a security. In accordance with terms outlined in its offering circular, the security not currently paying interest has its deferred interest capitalized and added to the principal balance of the security. Future interest payments are accrued on these larger principal balances. The Company has discontinued the accrual of interest on this security due to its payment-in-kind status. Payment-in-kind interest was triggered on this security due to deferrals of interest payments by individual issuers within the pool of issuers. Individual issuers are allowed to defer their interest payments for a period of up to five years. The security is divided into several tranches, with the A tranche securities being the most senior in terms of payment priority and Income Notes being the least senior. The Company owns notes in the C tranche of the security. Each tranche must pass an overcollateralization test in order for note holders in subordinate tranches to receive their contractual interest payments. The overcollateralization test is based on total performing collateral in the pool divided by total outstanding debt within the tranche. The senior most pool failing its overcollateralization test will receive principal paydowns on its outstanding notes in addition to contractual interest payments in order to cure its failure. These additional payments will be diverted from note holders in subordinate tranches who will instead receive payment-in-kind interest. At September 30, 2013, there was $231,067,000 of performing collateral in the pool. The table below summarizes balance and overcollateralization data for the individual tranches at September 30, 2013. (Amounts in thousands) Tranche Current Balance Required Overcollateralization % Current Overcollateralization % A $ 181,285 % % B % % C % % D % % Income Notes N/A N/A As shown above, tranches B through D currently fail their overcollateralization test. According to the structured payment terms as described in the offering circular for this security, interest payments are currently being diverted from subordinate tranches to pay down total principal balances in the B tranche. If and when these payments reduce the principal balance in the B tranche by enough to pass its overcollateralization requirement, the C tranche securities will begin to receive contractual interest payments, and additional payments will be diverted from subordinate tranches in order to meet its overcollateralization requirement. This payment structure, known as a waterfall, has in the most recent quarter allowed the A tranche to meet its overcollateralization requirement, and is designed to continue until all tranches meet their overcollateralization requirement. However, this outcome is dependent on the level of future interest deferrals and defaults by individual issuers. Any shortfalls to contractual principal and interest payments due will be borne in reverse order of payment priority, with the most subordinate tranche having the largest loss and the senior most tranche having the smallest loss. As a note holder in the C tranche of this structure, the Company’s principal and interest claims are subordinate to the principal and interest claims of note holders in the A and B tranches. More specifically, the Company and other C note holders would stand to lose 100% of their principal and interest before note holders in the B tranche lost their first dollar, and B note holders would lose 100% of their investment before A note holders experienced any loss. 10 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 5 – Investment Securities – (continued) The Company engaged a firm specializing in security valuations to evaluate the security receiving payment-in-kind interest for OTTI. This firm uses the OTTI evaluation model to compare the present value of expected cash flows to the previous estimate to measure whether there are any adverse changes in cash flows during the quarter. The OTTI model considers the structure and term of the trust preferred security and the financial condition of the underlying issuers. Specifically, the model details interest rates, principal balances of note classes and issuers, the timing and amount of interest and principal payments of the underlying issuers, and the allocation of the payments to the note classes. The allocation of payments to the note classes follows the payment priority hierarchy for the individual tranches. The OTTI evaluation prepared as of September 30, 2013 predicts the Company will resume receipt of its contractual principal and interest payments during the year 2016, which is when the B tranche is projected to pass its overcollateralization test. These projections are based on assumptions developed from current financial data for the underlying issuers and may change in subsequent periods based on future financial data which could alter the assumptions. The current estimate of expected cash flows is based on the most recent trustee reports and any other relevant information including announcements of interest payment deferrals or defaults of underlying trust preferred securities. The OTTI evaluation model assumes no recoveries on defaults. The result of the firm’s analysis indicated approximately $176,000 of credit loss as of March 31, 2011, which was recognized as an other-than-temporary loss in the first quarter of 2011 and reported in noninterest income. No credit losses had been recognized on these securities prior to 2011, and there have been no changes to credit losses recognized in earnings for any subsequent periods. Due to the credit loss recognized on this security, the Company has not accrued into interest income any of the payment-in-kind interest due on the security. Consequently, the security’s payment-in-kind interest is not reflected in the book value of the security. Total other-than-temporary impairment in accumulated other comprehensive income was $995,000 for the security (Security B in the table below) at September 30, 2013. The following table provides certain relevant details on each of our pooled trust preferred securities as of September 30, 2013, including book value, fair value, and unrealized losses, as well as certain information about the overall pools and the current status of their underlying issuers. “Excess Subordination” is a measure of the excess performing collateral in the pool beyond the total level of debt outstanding in the pool with an equal or greater level of preference in the payment structure. It is expressed in the tables below as a percentage of performing collateral. It represents the percentage reduction in performing collateral that would precede an inability of the security to make contractually required payments to the Company. September 30, 2013 (Amounts in thousands) Security A Security B Amortized Cost $ $ Fair Value $ $ Unrealized Loss $ $ Number of underlying financial institution issuers 47 40 Number of deferrals and defaults 13 13 Additional expected deferrals/ defaults* N/A 0/2 Excess Subordination as a percentage of performing collateral^ % N/A * No assessment of these numbers was made for Security A as it was not modeled for cash flows due to its current payment status and its excess subordination. For Security B, this includes issuers for which there is an estimated probability of deferral or default of 50% or greater. None of the remaining performing collateral was projected as a future deferral or default, due to low Texas ratios; two deferring issuers were projected to default. ^Security B is in a support tranche and has no excess subordination. 11 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 5 – Investment Securities – (continued) The credit quality of the pooled trust preferred securities is directly related to the financial strength and ability to make contractual interest payments of the underlying issuers in these securities, most of which are banks or bank holding companies. As such, these securities may show additional OTTI in future periods if the financial condition of the underlying issuers further deteriorates. The amortized costs and fair values of investment securities available for sale at September 30, 2013 by contractual maturity are shown in the following table. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. (Amounts in thousands) Amortized Cost Fair Value Due after five but within ten years $ $ Due after ten years Mortgage backed Equity securities with no maturity* Total investment securities available-for-sale $ $ * Includes Community Reinvestment Act (CRA) fund with an amortized cost of $4,000 and fair value of $4,007. The proceeds from sales of securities and the associated gains are listed below: (Amounts in thousands) Nine Months Ending September 30, 2013 2012 Proceeds $ $ Gross Gains The tax provision related to the above realized gains was $38,000 and $225,000 for the periods ended September 30, 2013 and 2012. Investment securities with an aggregate amortized cost of $19,821,000 and estimated fair value of $19,479,000 at September 30, 2013, were pledged to secure public deposits and for other purposes, as required or permitted by law. Investment securities with an aggregate amortized cost of $2,889,000 and estimated fair value of $2,789,000 at September 30, 2013, were pledged to secure securities sold under agreements to repurchase. Investment securities with an aggregate amortized cost of $22,790,000 and estimated fair value of $23,222,000 at December 31, 2012, were pledged to secure public deposits and for other purposes, as required or permitted by law. Investment securities with an aggregate amortized cost of $1,599,000 and estimated fair value of $1,625,000 at December 31, 2012, were pledged to secure securities sold under agreements to repurchase. 12 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans The composition of loans by major loan category is presented below: (Dollars in thousands) September 30, December 31, Real estate secured loans: Residential 1-4 Family $ $ Multifamily Commercial Construction and land development Total real estate secured loans Commercial and industrial Consumer Other Total gross loans Allowance for loan losses ) ) $ $ The Company uses a numerical grading system from 1 to 9 to assess the credit risk inherent in its loan portfolio, with Grade 1 loans having the lowest credit risk and Grade 9 loans having the highest credit risk. Loans with credit grades from 1 to 5 are considered passing grade, or acceptable, loans. Loans with grades from 6 to 9 are considered to have less than acceptable credit quality. Generally, impaired loans have credit grades of 7 or higher. Following is a listing and brief description of the various risk grades. The grading of individual loans may involve the use of estimates. Credit Grade Description 1 Loans secured by cash collateral. 2 Loans secured by readily marketable collateral. 3 Top quality loans with excellent repayment sources and no significant identifiable risk of collection. 4 Acceptable loans with adequate repayment sources and little identifiable risk of collection. 5 Acceptable loans with signs of weakness as to repayment or collateral, but with mitigating factors that minimize the risk of loss. 6 Watch List or Special Mention loans with underwriting tolerances and/or exceptions with no mitigating factors that may, due to economic or other factors, increase the risk of loss. 7 Classified substandard loans inadequately protected by the paying capacity or net worth of the obligor, or of the collateral with weaknesses that jeopardize the liquidation of the debt. 8 Classified doubtful loans in which collection or liquidation in full is highly improbable. 9 Classified loss loans that are uncollectible and of such little value that continuance as an asset is not warranted. 13 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) The following tables provide a summary of our credit risk profile by loan categories as of September 30, 2013 and December 31, 2012 (including nonaccrual loans). (Dollars in thousands) Credit Risk Profile by Creditworthiness Category As of September 30, 2013 and December 31, 2012 Real Estate Secured Residential 1-4 Family Multi Family Commercial Construction and Land Development 2013 2012 2013 2012 2013 2012 2013 2012 Grade 1 $ - $ - $ - $ - $ - $ - $ - $ - 2 - 3 4 5 6 - - 7 8 - 9 - Total $ Non-Real Estate Secured Commercial Consumer Other Total 2013 2012 2013 2012 2013 2012 2013 2012 Grade 1 $ 55 $ 40 $ - $ $ 2 - 309 3 - 4 5 - 48 60 6 - 7 - - 8 38 - 9 - Total $ 14 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) The following tables provide a summary of past due loans by loan category as of September 30, 2013 and December 31, 2012. (Dollars in thousands) Past Due Loans For the Periods Ended September 30, 2013 and December 31, 2012 September 30, 2013 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Recorded Investment > 90 Days and Accruing Real Estate Secured 1-4 Family Residential $ - - Multifamily Residential - - - Commercial Real Estate - Construction and Land Development - - Non Real Estate Secured - Commercial and Industrial - Consumer and Other 57 13 46 - Total $ - December 31, 2012 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Total Past Due Current Total Loans Receivable Recorded Investment > 90 Days and Accruing Real Estate Secured 1-4 Family Residential $ - - Multifamily Residential - - 379 - Commercial Real Estate - - Construction and Land Development - - Non Real Estate Secured - Commercial and Industrial 29 - Consumer and Other 20 11 54 85 - Total $ - 15 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) The following table provides a summary of nonaccrual loans as of September 30, 2013 and December 31, 2012. (Dollars in thousands) September 30, December 31, 1-4 Family Residential $ $ Multifamily Residential - Commercial Real Estate Construction and Land Development Commercial and Industrial Consumer and Other 50 55 Total $ $ At September 30, 2013 and December 31, 2012, nonaccrual loans totaled $9.2 million and $9.7 million, respectively. The gross interest income which would have been recorded under the original terms of nonaccrual loans amounted to approximately $700,000 and $777,000 at September 30, 2013 and December 31, 2012, respectively. At September 30, 2013 and December 31, 2012, impaired loans (which include nonaccrual loans and troubled debt restructurings (TDRs)) totaled $11.3 million and $11.7 million, respectively. Impaired loans individually evaluated for impairment, which include nonaccrual loans over $250,000 and TDRs, totaled $9.1 million and $8.9 million at September 30, 2013 and December 31, 2012, respectively. At September 30, 2013 and December 31, 2012, there were no loans over ninety days past due and still accruing interest. At September 30, 2013 and December 31, 2012, all TDRs, including those on nonaccrual status, totaled $3.5 million and $4.6 million, respectively. During the nine months ended September 30, 2013, the Company modified three loans totaling approximately $1.2 million which it classified as TDRs. During this same period no loans that had previously had their original terms restructured went into nonaccrual, and amounts totaling $306,000 related to TDRs were charged off. The gross interest income that would have been recognized on TDRs according to the original loan terms during the first, second, and third quarters of 2013 totaled approximately $20,000; actual interest income recognized on these loans according to the restructured terms totaled $19,000. The gross interest income that would have been recognized on TDRs according to the original loan terms during the year ended December 31, 2012 totaled approximately $93,000; actual interest income recognized on these loans according to the restructured terms totaled approximately $92,000. During the quarter ended September 30, 2013, one loan totaling $244,000 had its original loan terms restructured, and no loans that had previously had their original terms restructured went into nonaccrual. During the same period, amounts totaling $306,000 related to TDRs were charged off. TDRs did not have a material effect on the allowance for loan losses as of September 30, 2013 or December 31, 2012. Subsequent to September 30, 2013, six impaired loans totaling approximately $2.2 million had their original terms modified in a troubled debt restructuring. The loans comprised a single relationship and, due to the timing of the modifications, were not yet TDRs at September 30, 2013. Approximately $1.7 million of the loans were classified as commercial real estate, and $500,000 were classified as commercial and industrial. When evaluated for impairment, the loans required no additional reserves. Additionally, no chargeoffs were taken in association with the modifications. The following tables provide a year to date analysis of activity within the allowance for loan losses. (Dollars in thousands) September 30, 2013 September 30, Balance, beginning of year $ $ Provision for loan losses - Chargeoffs ) ) Recoveries Balance, end of quarter $ $ 16 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) For the Nine Months Ended September 30, 2013 Beginning Balance Charge Offs Recoveries Provisions Ending Allowance for Loan Losses (Dollars in thousands) General Reserves Specific Reserves Total Real Estate Secured 1-4 Family Residential $ $ ) $ $ ) $ $ $ Multifamily Residential 39 - - ) 25 - 25 Commercial Real Estate ) 3 - Construction and Land Development ) 5 Non Real Estate Secured Commercial and Industrial ) 9 ) - Consumer and Other 55 ) 66 ) 22 - 22 Other Other General Reserves - - ) - Unallocated - - ) - Total $ $ ) $ $ - $ $ $ For the Nine Months Ended September 30, 2012 Beginning Balance Charge Offs Recoveries Provisions Ending Allowance for Loan Losses (Dollars in thousands) General Reserves Specific Reserves Total Real Estate Secured 1-4 Family Residential $ $ ) $ 14 $ Multifamily Residential - 18 ) Commercial Real Estate ) 1 ) 66 Construction and Land Development ) 66 58 Non Real Estate Secured Commercial and Industrial ) 21 ) - Consumer and Other 41 ) 2 25 41 - 41 Other Other General Reserves - - 83 - Unallocated - - ) - Total $ $ ) $ 17 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) For the Three Months Ended September 30, 2013 Beginning Balance Charge Offs Recoveries Provisions Ending Allowance for Loan Losses (Dollars in thousands) General Reserves Specific Reserves Total Real Estate Secured 1-4 Family Residential $ $ ) $ $ ) $ $ $ Multifamily Residential 64 - - ) 25 - 25 Commercial Real Estate ) 3 - Construction and Land Development ) 2 Non Real Estate Secured Commercial and Industrial ) 3 - Consumer and Other 22 - - - 22 - 22 Other Other General Reserves - - ) - Unallocated - - ) - Total $ $ ) $ $ - $ $ $ For the Three Months Ended September 30, 2012 Beginning Balance Charge Offs Recoveries Provisions Ending Allowance for Loan Losses (Dollars in thousands) General Reserves Specific Reserves Total Real Estate Secured 1-4 Family Residential $ $ ) $ 1 $ Multifamily Residential 99 - 56 Commercial Real Estate ) - ) 66 Construction and Land Development - 2 ) 58 Non Real Estate Secured Commercial and Industrial (2 ) 14 71 Consumer and Other 42 (2 ) 2 (1 ) 41 41 Other Other General Reserves 25 Unallocated ) Total $ $ ) $ 19 $ Of the total chargeoffs noted in the above tables, $676,000 of the chargeoffs occurring during the three months ended September 30, 2013 were reserved for as of June 30, 2013, and $109,000 of the chargeoffs occurring during the three months ended September 30, 2012 were reserved for at June 30, 2012. 18 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) For the Year Ended December 31, 2012 Beginning Balance Charge Offs Recoveries Provisions Ending Allowance for Loan Losses General Reserves Specific Reserves Total Real Estate Secured 1-4 Family Residential $ $ ) $ 64 $ Multi Family Residential - 18 ) 39 - 39 Commercial Real Estate ) 1 ) 76 Construction and Land Development ) 67 94 Non Real Estate Secured Commercial and Industrial ) 23 ) 39 Consumer and Other 41 ) 2 66 55 - 55 Other Other General Reserves - - - Unallocated - - ) - Total $ $ ) $ Impaired loans with a balance of $250,000 or more are evaluated individually for impairment. All other loans are collectively evaluated for impairment. The following tables provide summaries and totals of loans individually and collectively evaluated for impairment as of September 30, 2013 and December 31, 2012. Loans Receivable: As of September 30 2013 (Dollars in thousands) Individually evaluated for impairment Collectively evaluated for impairment Total Real Estate Secured 1-4 Family Residential $ $ $ Multifamily Residential Commercial Real Estate Construction and Land Development Non Real Estate Secured Commercial and Industrial Consumer and Other - Total: $ $ $ Loans Receivable: As of December 31, 2012 (Dollars in thousands) Individually evaluated for impairment Collectively evaluated for impairment Total Real Estate Secured 1-4 Family Residential $ $ $ Multifamily Residential Commercial Real Estate Construction and Land Development Non Real Estate Secured Commercial and Industrial 204 Consumer and Other - Total: $ $ $ 19 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) (Dollars in thousands) Impaired Loans For the Nine Months ended September 30, 2013 Unpaid Principal Balance Recorded Investment Related Allowance Life to Date Charge offs Average Recorded Investment Interest Income Recognized With no related allowance recorded: 1-4 Family Residential $ $ $ - $ $ $ 11 Multifamily Residential - - - Commercial Real Estate - 80 Construction and Land Development - - Commercial and Industrial - - 11 Consumer and Other - With an allowance recorded: 1-4 Family Residential $ - $ $ - Multifamily Residential - Commercial Real Estate - Construction and Land Development - Commercial and Industrial - - Consumer and Other - Total: 1-4 Family Residential $ 11 Multifamily Residential - - - Commercial Real Estate - 80 Construction and Land Development - - Commercial and Industrial 1,135 - 11 Consumer and Other - Total: $ (1) Impaired balance; excludes accrued interest receivable and deferred fees and costs due to immateriality. 20 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) (Dollars in thousands) Impaired Loans For the Nine Months ended September 30, 2012 Unpaid Principal Balance Recorded Investment Related Allowance Life to Date Charge offs Average Recorded Investment Interest Income Recognized With no related allowance recorded: 1-4 Family Residential $ $ $ - $ $ $ 37 Multifamily Residential - - 39 Commercial Real Estate - Construction and Land Development - - 2 Commercial and Industrial - Consumer and Other - With an allowance recorded: 1-4 Family Residential $ 471 $ $ - Multifamily Residential - Commercial Real Estate 65 - - Construction and Land Development 59 - - Commercial and Industrial - Consumer and Other - Total: 1-4 Family Residential $ 37 Multifamily Residential - - 39 Commercial Real Estate 65 - - Construction and Land Development 59 - 2 Commercial and Industrial - Consumer and Other - Total: $ 78 (1) Impaired balance; excludes accrued interest receivable and deferred fees and costs due to immateriality. 21 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) (Dollars in thousands) Impaired Loans For the Three Months ended September 30, 2013 Unpaid Principal Balance Recorded Investment Related Allowance Life to Date Charge offs Average Recorded Investment Interest Income Recognized With no related allowance recorded: 1-4 Family Residential $ $ $ - $ $ $ 4 Multifamily Residential - - - Commercial Real Estate - 13 Construction and Land Development - - Commercial and Industrial - - 3 Consumer and Other - With an allowance recorded: 1-4 Family Residential $ - $ $ - Multifamily Residential - Commercial Real Estate - Construction and Land Development - Commercial and Industrial - - Consumer and Other - Total: 1-4 Family Residential $ 4 Multifamily Residential - - - Commercial Real Estate - 13 Construction and Land Development - - Commercial and Industrial 1,135 - 3 Consumer and Other - Total: $ 20 (1) Impaired balance; excludes accrued interest receivable and deferred fees and costs due to immateriality. 22 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 – Loans - (Continued) Impaired Loans For the Three Months ended September 30, 2012 (Dollars in thousands) Unpaid Principal Balance Recorded Investment Related Allowance Life to Date Charge offs Average Recorded Investment Interest Income Recognized With no related allowance recorded: 1-4 Family Residential $ $ $ - $ $ $ 25 Multifamily Residential - - 12 Commercial Real Estate - Construction and Land Development - - 2 Commercial and Industrial - Consumer and Other - With an allowance recorded: 1-4 Family Residential $ 471 $ $ - Multifamily Residential - Commercial Real Estate 65 - - Construction and Land Development 59 - - Commercial and Industrial - Consumer and Other - Total: 1-4 Family Residential $ 25 Multifamily Residential - - 12 Commercial Real Estate 65 - - Construction and Land Development 59 - 2 Commercial and Industrial - Consumer and Other - Total: $ 39 (1) Impaired balance; excludes accrued interest receivable and deferred fees and costs due to immateriality. 23 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 6 - Loans – (continued) (Dollars in thousands) Impaired Loans For the Year Ended December 31, 2012 Unpaid Principal Balance Recorded Investment Related Allowance Life to Date Charge offs Average Recorded Investment Interest Income Recognized With no related allowance recorded: 1-4 Family Residential $ $ $ - $ $ $ 48 Multifamily Residential - - 30 Commercial Real Estate - Construction and Land Development - - - Commercial and Industrial 74 74 - - 74 - Consumer and Other - With an allowance recorded: 1-4 Family Residential $ 38 $ $ - Multifamily Residential - Commercial Real Estate 76 - - Construction and Land Development 95 - - Commercial and Industrial 39 - - Consumer and Other - Total: 1-4 Family Residential $ 48 Multifamily Residential - - 30 Commercial Real Estate 76 - - Construction and Land Development 95 - - Commercial and Industrial 39 - - Consumer and Other - Total: $ 78 (1) Impaired balance; excludes accrued interest receivable and deferred fees and costs due to immateriality. 24 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 7 – Deferred Taxes At June 30, 2011, the Company recorded a full valuation allowance against its deferred tax assets totaling approximately $6.4 million. In arriving at its decision to do so, management evaluated the Company’s preceding three year pretax historical losses totaling approximately $19.4 million, the economy of the last several years prior to June 30, 2011 which contributed to these losses, and the Company’s immediate earnings outlook. Based on these factors, management did not consider it more likely than not that the Company would generate sufficient tax liabilities through earnings to offset its level of deferred tax assets. Prior to the year ending December 31, 2008, the Company had a consistent history of generating significant pretax income. The tax losses generated during the years ended December 31, 2010 and 2009 were completely absorbed through the use of net operating loss carrybacks. These factors, coupled with the Company’s performance projections over the next several years, led to the Company’s decision not to provide for a valuation allowance prior to June 30, 2011. However, management’s assessment of the near term realizability of the deferred tax asset changed as a result of the required provisions for loan losses and other real estate owned for the three months ended June 30, 2011. These provisions and the then current economic conditions that fueled them led to uncertainty about the required level of future provisions and, therefore, led management to the conclusion that a full valuation allowance on the Company’s deferred tax assets was needed. At June 30, 2013, the Company reversed most of its valuation allowance on its deferred tax assets, which resulted in a tax benefit totaling approximately $6.4 million for the six month and three month periods ending June 30, 2013. The decision to reverse the valuation allowance was due to a change in management’s assessment of the near term realizability of the deferred tax assets. This change in assessment was the result of improved operating results, most notably six consecutive quarters of profitability beginning with the three months ended March 31, 2012. The profitability during these periods included core earnings. These improved results provided positive evidence of the Company’s ability to generate the future profits necessary to realize the benefits provided by its deferred tax assets in future periods. The Company maintained a valuation allowance of $200,000 related to its holding company net operating loss carryforward for state income taxes. Throughout the Company’s history, the holding company has consistently produced operating losses on a stand alone basis, and the realizability of this loss carryforward continues to remain in doubt. As of September 30, 2013, the gross deferred tax assets totaled approximately $7.5 million, while the deferred tax assets net of the remaining valuation allowance totaled approximately $7.3 million. The gross amount of the Company’s deferred tax assets during the two year period for which it maintained a full valuation allowance increased by approximately $1.2 million, from $6.4 million at June 30, 2011 to $7.6 million at June 30, 2013. During the two year period ended June 30, 2013, the Company recorded a combined pretax loss of approximately $2.7 million, which increased the deferred tax asset related to operations by approximately $840,000. This net pretax loss consisted of approximately $8.0 million of pretax loss during the final six months of 2011, and approximately $5.3 million of pretax income during the ensuing six quarter period ended June 30, 2013. Also during the two year period ended June 30, 2013, the Company had additional net unrealized losses on available for sale securities totaling approximately $1.0 million, which increased the deferred tax asset related to unrealized available for sale securities losses by approximately $360,000. During the three months ended September 30, 2013, the Company’s gross unrealized losses declined by approximately $227,000, which decreased the deferred tax asset related to unrealized available for sale securities losses by approximately $80,000. Note 8 – Fair Value Measurements Fair value is the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. Generally accepted accounting principles also establish a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 1 assets and liabilities include debt and equity securities and derivative contracts that are traded in an active exchange market, as well as U.S. Treasuries, and money market funds. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 2 assets and liabilities include debt securities with quoted prices that are traded less frequently than exchange-traded instruments, mortgage backed securities, municipal bonds, corporate debt securities, and derivative contracts whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data. 25 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 8 – Fair Value Measurements – (continued) Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Level 3 assets and liabilities include financial instruments whose value is determined using pricing models, real estate appraisals, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation. For example, this category generally includes certain private equity investments, asset-backed securities in less liquid markets, retained residual interests in securitizations, residential mortgage servicing rights, and other real estate owned when adjusting for selling costs, and impaired loans. The Company used the following methods and assumptions to estimate fair value: Available for Sale Investment Securities Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available (Leve1 1). If quoted prices are not available, fair values are calculated based on market prices of similar securities (Level 2). For securities where quoted prices or market prices of similar securities are not available, fair values are calculated using discounted cash flows or other market indicators (Level 3). Securities classified as Level 3 include asset-backed securities in less liquid markets. The fair values of level 3 available for sale investment securities are determined by a third party pricing service and reviewed by the Company’s Chief Financial Officer for reasonableness. The fair value of the trust preferred securities is computed based upon discounted cash flows estimated using interest rates, principal balances of note classes and underlying issuers, the timing and amount of interest and principal payments of the underlying issuers, and the allocation to the note classes. Current estimates of expected cash flows are based on the most recent trustee reports and any other relevant market information, including announcements of interest payment deferrals or defaults of underlying issuers. The payment, default and recovery assumptions are believed to reflect the assumptions of market participants. Cash flows are discounted at appropriate market rates, including consideration of credit spreads and illiquidity discounts. Loans Held for Sale Mortgage loans held for sale are carried at the lower of cost or fair value. The fair value of mortgage loans held for sale is based on what secondary markets are currently offering for portfolios with similar characteristics. As such, the Company categorizes loans subjected to nonrecurring fair value adjustments as Level 2. There were no fair value adjustments to mortgage loans held for sale as of September 30, 2013 and December 31, 2012. Impaired Loans Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired.Impaired loans are carried at the lesser of their principal balance or their fair value. The Company considers problem loans with principal balances of $250,000 or greater individually for impairment. The fair value of loans individually evaluated for impairment is estimated using one of several methods, including the present value of expected cash flows, market price of the loan, if available, or fair value of the underlying collateral less estimated costs to sell. Impaired loans not requiring a specific allowance for loan losses allocation represent loans with fair values exceeding their recorded investments. Impaired loans for which a specific allowance is established based on the fair value of collateral require classification in the fair value hierarchy. If the fair value of an impaired loan is based on an observable market price of the loan, the Company records the impaired loan as nonrecurring Level 2. When the fair value of an impaired loan is based on discounted cash flows or the fair value of the underlying collateral less estimated costs to sell, the Company records the impaired loan as nonrecurring Level 3. Other real estate owned Assets acquired through or instead of loan foreclosure are initially recorded at fair value less estimated costs to sell when acquired, establishing a new cost basis. These assets are subsequently accounted for at the lower of cost or fair value less estimated costs to sell. Fair value is commonly based on recent real estate appraisals. For both collateral dependent impaired loans and other real estate owned, the Company uses appraisals prepared by certified appraisal professionals whose qualifications and licenses have been reviewed and verified by the Company. These appraisals may utilize a single valuation approach or a combination of approaches, including comparable sales and the income approach. Adjustments are routinely made in the appraisal process by the independent appraisers to adjust for differences between the comparable sales and income data available. Such adjustments are usually significant and typically lead to a Level 3 classification of the inputs for determining fair value. Once the Company receives an appraisal on an impaired loan, the Chief Credit Officer and Chief Financial Officer review the assumptions and approaches utilized in the appraisal as well as the overall resulting fair value in conjunction with independent data sources such as recent market data or industry-wide statistics, as well as the Company’s own loss experience. For appraisals received on other real estate owned, the Chief Financial Officer and Chief Operating Officer use a similar approach. The Company may take additional discounts against the appraisals based on the circumstances surrounding individual properties. 26 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 8 – Fair Value Measurements – (continued) Assets measured at fair value on a recurring basis are as follow as of September 30, 2013 and December 31, 2012 (amounts in thousands) : September 30, 2013 Quoted Market Price in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Available-for-sale investment securities Mortgage backed Government sponsored enterprises $ - $ $ - $ Municipals - - Other - Total assets at fair value $ - $ $ $ December 31, 2012 Quoted Market Price in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Available-for-sale investment securities Mortgage backed Government sponsored enterprises $ - $ $ - $ Municipals - - Other - 78 Total assets at fair value $ - $ $ $ Investments in trust preferred securities comprise the Company’s Level 3 assets as shown above. Discounted cash flows are calculated using spread to swap and LIBOR curves that are updated to incorporate loss severities, volatility, credit spread and optionality. During times when trading is more liquid, broker quotes are used (if available) to validate the model. Rating agency and industry research reports as well as defaults and deferrals on individual securities are reviewed and incorporated into the calculations. There were no transfers between Level 1 and Level 2 during 2013 or 2012. The Company has no liabilities carried at fair value or measured at fair value on a recurring basis. 27 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 8 – Fair Value Measurements – (continued) The following table reconciles the changes in recurring Level 3 financial instruments for the nine months ended September 30, 2013 and 2012 (amounts in thousands) : September 30, 2013 September 30, 2012 Beginning of Year Balance $ $ Discount Accretion 6 6 Change in fair value ) Ending Balance $ $ The following table presents quantitative information about Level 3 fair value measurements at September 30, 2013 (amounts in thousands): Security Type Fair Value Valuation Technique Unobservable Input Rates Pooled Trust Preferred Securities $ Discounted cash flows Discount rate Approximately 12% Weighted default probability for deferring issuers Approximately 58% Recovery rate on deferring issuers 10% - 15% Default probability for current issuers 0.33% - 7.50% Prepayment rate 0.00% - 5.00% The significant unobservable inputs used in the fair value measurement of the Company’s trust preferred securities investments are prepayment rates, probability of default, and loss severity in the event of default. Significant increases/(decreases) in any of those inputs in isolation would result in a significantly lower/(higher) fair value measurement. Generally, a change in the assumption used for the probability of default is accompanied by a directionally similar change in the assumption used for the loss severity and a directionally opposite change in the assumption used for prepayment rates. In addition to the pooled trust preferred securities included in the table above, the Company owns a single-issue trust preferred security for which meaningful pricing data is not readily available. The security’s book value of $500,000 is assumed to equal its fair value. No changes in unrealized gains and losses for Level 3 asssets were recorded in earnings for either of the nine month periods ended September 30, 2013 or September 30, 2012. Assets measured at fair value on a nonrecurring basis are as follow as of September 30, 2013 and December 31, 2012 (amounts in thousands) : September 30, 2013 Quoted Market Price in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Impaired Loans 1 - 4 Family Residential $ - $ - $ $ Other Real Estate Owned 1 – 4 Family Residential - - Commercial Real Estate - - Construction and Land Development - - Total assets at fair value $ - $ - $ $ 28 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 8 – Fair Value Measurements – (continued) December 31, 2012 Quoted Market Price in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Impaired Loans 1 - 4 Residential $ - $ - $ $ Commercial & Industrial - - 91 91 Commercial Real Estate - - Construction and Land Development - - Other Real Estate Owned Commercial Real Estate - - Construction and Land Development - - Total assets at fair value $ - $ - $ $ Impaired loans that are measured for impairment using the fair value of the collateral had a recorded investment of $2,255,000 with a valuation allowance of $782,000 at September 30 , 2013, resulting in an additional provision for loan losses of $650,000 for the nine months and three months ended September 30, 2013. The additional provision related entirely to a single Commercial & Industrial loan that had a carrying amount at September 30, 2013 of zero. At December 31, 2012, impaired loans that are measured for impairment using the fair value of the collateral had a recorded investment of $6 ,202,000 with a valuation allowance of $577,000, resulting in additional provision for loan losses of $517,000 for the year ended December 31, 2012 . The additional provision was allocated as follows: $95,000 for Construction and Land Development loans, $363,000 for 1 – 4 Family Residential loans, $21,000 for Commercial Real Estate loans, and $38,000 for Commercial & Industrial loans. Other real estate owned measured at fair value less estimated costs to sell had a net carrying amount of $952,000, which is made up of the outstanding balance of $1,187,000, net of a valuation allowance of $235,000 at September 30, 2013. A $4,000 valuation allowance was made during the nine months ended September 30, 2013, which related to 1-4 Family Residential property. No valuation allowance was made during the three months ended September 30, 2013. The remaining valuation allowance was made prior to 2013. Other real estate owned measured at fair value less estimated costs to sell had a net carrying amount of $449,000, which is made up of the outstanding balance of $1,142,000, net of a valuation allowance of $693,000, at December 31, 2012. This valuation allowance did not include any impairment made during the year ended December 31, 2012. Although the Company made a $303,000 impairment provision for other real estate owned during 2012, the properties to which the impairment related were liquidated prior to December 31, 2012. The Company has no liabilities carried at fair value or measured at fair value on a nonrecurring basis. 29 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 8 – Fair Value Measurements – (continued) The following table presents quantitative information about Level 3 fair value measurements for financial instruments measured at fair value on a non-recurring basis at September 30, 2013: Valuation Techniques Unobservable Inputs Range Impaired Loans 1 - 4 Family Residential Sales comparison approach Bank Owned Discount 10%-20% Multifamily Residential Appraisal Time Adjustment 0% - < 1 year Construction and Land Development 20% - 1-2 years 25% - 2-3 years 30% - > 3 years Commercial Real Estate Sales comparison approach Bank Owned Discount 10%-20% Appraisal Time Adjustment 0% - < 1 year 20% - 1-2 years 25% - 2-3 years 30% - > 3 years Income approach Capitalization Rate 8% - 12% Other Real Estate Owned Commercial Office Properties Sales comparison approach Bank Owned Discount 10%-20% Appraisal Time Adjustment 0% - < 1 year 20% - 1-2 years 25% - 2-3 years 30% - > 3 years Income approach Capitalization Rate 8% - 12% Commercial Lots Sales comparison approach Bank Owned Discount 10%-20% Residential 1 – 4 Family Lots Appraisal Time Adjustment 0% - < 1 year Residential 1 – 4 Family Homes 20% - 1-2 years Residential 1 – 4 Under Construction 25% - 2-3 years Multifamily Residential 30% - > 3 years 30 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 8 – Fair Value Measurements – (continued) The estimated fair values of the Company’s financial instruments are as follows (amounts in thousands) : Fair Value Measurements at September 30, 2013 Using: Carrying Amount Level 1 Level 2 Level 3 Total Financial assets: Cash and cash equivalents $ $ $ - $ - $ Available for sale investment securities - Federal Home Loan Bank Stock N/A N/A N/A N/A Loans held for sale - - Loans, net - - Accrued interest receivable - Financial liabilities: Deposits - Securities sold under agreements to repurchase - - Advances from Federal Home Loan Bank - - Junior subordinated debentures - - Accrued interest payable 1 Fair Value Measurements at December 31, 2012 Using: Carrying Amount Level 1 Level 2 Level 3 Total Financial assets: Cash and cash equivalents $ $ $ - $ - $ 21,984 Available for sale investment securities - Federal Home Loan Bank Stock N/A N/A N/A N/A Loans held for sale - - Loans, net - - 320,772 Accrued interest receivable - 139 1,114 Financial liabilities: Deposits - Federal funds purchased - - Securities sold under agreements to repurchase - - Advances from Federal Home Loan Bank - - Junior subordinated debentures - - Accrued interest payable 22 699 259 Valuation Methodologies – Assets and Liabilities not recorded at Fair Value The following is a description of the valuation methodologies used for assets and liabilities that are not recorded at fair value, but whose fair value must be estimated and disclosed: Cash and Cash Equivalents The carrying amounts of cash and short-term instruments approximate fair values and are classified Level 1. FHLB Stock It is not practical to determine the fair value of FHLB stock due to restrictions placed on its transferability. 31 SOUTHCOAST FINANCIAL CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) Note 8 – Fair Value Measurements – (continued) Loans Fair values of loans, excluding loans held for sale, are estimated as follows: For variable rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values , resulting in a Level 3 classification. Fair values for other loans are estimated using discounted cash flow analyses, using interest rates currently being offered for loans with similar terms to borrowers of similar credit quality , resulting in a Level 3 classification. Impaired loans are valued at the lower of cost or fair value as described previously. The methods utilized to estimate the fair value of loans do not necessarily represent an exit price. The fair value of loans held for sale is estimated based upon binding contracts and quotes from third party investors , resulting in a Level 2 classification. Deposits The fair values disclosed for demand deposits (e.g., interest and non-interest checking, passbook savings, and certain types of money market accounts) are, by definition, equal to the amount payable on demand at the reporting date (i.e., their carrying amount) , resulting in a Level 1 classification. The carrying amounts of variable rate, fixed-term money market accounts and certificates of deposit approximate their fair values at the reporting date , resulting in a Level 1 classification. Fair values for fixed rate certificates of deposit are estimated using a discounted cash flows calculation that applies interest rates currently being offered on certificates to a schedule of aggregated expected monthly maturities on time deposits , resulting in a Level 2 classification. Short-term Borrowings The carrying amounts of federal funds purchased, borrowings under repurchase agreements, and other short-term borrowings, generally maturing within ninety days, approximate their fair values , resulting in a Level 2 classification. Other Borrowings The fair values of the Company’s long-term borrowings are estimated using discounted cash flow analyses based on the current borrowing rates for similar types of borrowing arrangements , resulting in a Level 2 classification. The fair values of the Company’s Subordinated Debentures are estimated using discounted cash flow analyses based on the current borrowing rates for similar types of borrowing arrangements , resulting in a Level 3 classification. Accrued Interest Receivable/Payable The carrying amounts of accrued interest are assigned Levels 1, 2, or 3 classifications commensurate with the assets or liabilities to which they are associated. Off-balance Sheet Instruments Fair values for off-balance sheet, credit-related financial instruments are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The fair value of commitments is not material. 32 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with the financial statements and related notes appearing herein and in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. Results of operations for the period ending September 30, 2013 are not necessarily indicative of the results to be attained for any other period. This Report on Form 10-Q may contain forward-looking statements relating to such matters as anticipated financial performance, business prospects, technological developments, new products and similar matters. All statements that are not historical facts are "forward-looking statements." The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. In order to comply with terms of the safe harbor, the Company notes that a variety of factors could cause the Company's actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company's forward-looking statements. Forward-looking statements include statements with respect to management's beliefs, plans, objectives, goals, expectations, anticipations, assumptions, estimates, intentions, and future performance, and involve known and unknown risks, uncertainties and other factors, which may be beyond the Company's control, and which may cause actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be forward-looking statements. These forward-looking statements can be identified through use of words such as "may," "will," "anticipate," "assume," "should," "indicate," "would," "believe," "contemplate," "expect," "seek," "estimate," "continue," "plan," "point to," "project," “projection,” "predict," "could," "intend," "target," "potential," and other similar words and expressions of the future. These forward-looking statements may not be realized due to a variety of factors, including, without limitation: o future economic and business conditions; o lack of sustained growth and disruptions in the economy of the Greater Charleston area, including, but not limited to, falling real estate values and increasing levels of unemployment; o government monetary and fiscal policies; o the effects of changes in interest rates on the levels, composition and costs of deposits, loan demand, and the values of loan collateral, securities, and interest sensitive assets and liabilities; o the effects of competition from a wide variety of local, regional, national and other providers of financial, investment, and insurance services; o the effects of credit rating downgrades on the value of investment securities issued or guaranteed by various governments and government agencies, including the United States of America; o credit risks; o higher than anticipated levels of defaults on loans; o perceptions by depositors about the safety of their deposits; o the failure of assumptions underlying the establishment of the allowance for loan losses and other estimates, including the value of collateral securing loans; o changes in assumptions underlying allowances on deferred tax assets; o changes in assumptions underlying, or accuracy of, analysis relating to other-than-temporary impairment of assets; o the risks of opening new offices, including, without limitation, the related costs and time of building customer relationships and integrating operations as part of these endeavors and the failure to achieve expected gains, revenue growth and/or expense savings from such endeavors; o changes in laws and regulations, including tax, banking and securities laws and regulations and deposit insurance assessments; o the effect of agreements with regulatory authorities, which restrict various activities and impose additional administrative requirements without commensurate benefits; o changes in the requirements of regulatory agencies; o changes in accounting policies, rules and practices; o changes in technology or products may be more difficult or costly, or less effective than anticipated; o the effects of war or other conflicts, acts of terrorism or other catastrophic events that may affect general economic conditions and economic confidence; o ability to weather economic downturns; o loss of consumer or investor confidence; and o other factors and information described in any of the reports that we file with the Securities and Exchange Commission under the Securities Exchange Act of 1934. All forward-looking statements are expressly qualified in their entirety by this cautionary notice. The Company has no obligation, and does not undertake, to update, revise or correct any of the forward-looking statements after the date of this report. The Company has expressed its expectations, beliefs, and projections in good faith and believes they have a reasonable basis. However, there is no assurance that these expectations, beliefs or projections will result or be achieved or accomplished. 33 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Results of Operations The Company’s net income for the nine months ended September 30, 2013 was approximately $8,735,000 or $1.23 per basic share, compared to net income of approximately $2,590,000, or $0.37 per basic share, for the nine months ended September 30, 2012. The net income for the nine months ended September 30, 2013 included a tax benefit of $6,363,000 resulting from a reversal of the valuation allowance on the Company’s deferred tax asset. The average number of basic shares outstanding for the nine months ended September 30, 2013 was 7,074,183 compared to 7,044,365 for the nine months ended September 30, 2012, after adjustment for 15% stock dividends declared in 2013 and 2012. The Company’s net income for the three months ended September 30, 2013 was approximately $694,000 or $0.10 per basic share, compared to net income of approximately $844,000, or $0.12 per basic share, for the three months ended September 30, 2012. The average number of basic shares outstanding for the three months ended September 30, 2013 was 7,077,878 compared to 7,057,450 for the three months ended September 30, 2012, after adjustment for 15% stock dividends declared in 2013 and 2012. Net Interest Income Net interest income is the difference between the interest earned on interest earning assets and the interest paid for funds acquired to support those assets, and is the principal source of the Company’s earnings. Net interest income was $10.4 million for the nine months ended September 30, 2013, co mpared to $9.9 million for the nine months ended September 30, 2012. Net interest income was $3.5 million for the three months ended September 30, 2013, compared to $3.4 million for the three months ended September 30, 2012. Changes that affect net interest income include changes in the average yield earned on interest earning assets, changes in the average rate paid on interest bearing liabilities, and changes in the volumes of interest earning assets and interest bearing liabilities. The increase in the Company’s net interest income for the nine months and three months ended September 30, 2013 when compared to the same periods of 2012 was primarily due to a decrease in interest expense between the two periods, as the decrease in interest income was less than the decrease in interest expense. The decrease in interest expense was driven by decreases in average volumes and rates. Average earning assets for the nine months ended September 30, 2013 increased 1.4 percent to $380.3 million from the $375.0 million reported for the nine months ended September 30, 2012. The increase was attributable to an increase of $12.2 million in average loans, partially offset by a $6.9 million decrease in average total investments, cash, and federal funds sold. The increase in average loans between the two periods was primarily due to increased loan originations in the final three months of 2012 and the first nine months of 2013. The decrease in the Company’s average investments and federal funds sold was due to sales and calls of mortgage backed and municipal securities, accelerated paydowns on its mortgage backed securities, and the maintenance of lower levels of interest bearing deposits and federal funds sold. Average interest bearing liabilities for the nine months ended September 30, 2013 decreased 3.4 percent to $343.9 million from the $356.1 million reported for the nine months ended September 30, 2012. The decrease was attributable to a decrease of $26.5 million in average time deposits, partially offset by increases of $8.9 million and $5.4 million in average savings and transaction accounts and other borrowings, respectively. The decrease in average time deposits was attributable to a decrease of $33.3 million in average brokered and wholesale time dep osits, partially offset by a $6.8 million increase in average retail time deposits. The increase in average other borrowings was primarily attributable to a $5.5 million increase in average Federal Home Loan Bank Borrowings. 34 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Net Interest Income – (continued) The following table compares the average balances, yields and rates for the interest sensitive segments of the Company’s balance sheets for the nine months ended September 30, 2013 and 2012. For the nine months ended September 30, 2013 For the nine months ended September 30, 2012 Average Balance Income/ Expense Yield/ Rate Average Balance Income/ Expense Yield/ Rate Assets Cash and Federal funds sold $ $ 24 % $ $ 23 % Investments – taxable Investments - nontaxable Total investments and federal funds sold Loans Total earning assets/ interest income % % Other assets Total assets $ $ Liabilities Savings and transaction accounts $ % $ % Time deposits Other borrowings Subordinated debt Total interest bearing liabilities/interest expense % % Non-interest bearing liabilities Total liabilities % % Equity Total liabilities and equity $ $ Net interest income/margin $ % $ % Net interest spread % % (1) Annualized (2) Yield is calculated on a tax equivalent basis. (3) Does not include nonaccruing loans. (4) Income includes loan fees of $474,000 in 2013 and $581,000 in 2012. (5) Net interest income divided by total earning assets. (6) Total interest earning assets yield less interest bearing liabilities rate. 35 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Net Interest Income – (continued) As shown above, for the nine months ended September 30, 2013 the average yield on earning assets was 4.70 percent, while the average cost of interest bearing liabilities was 1.13 percent. For the nine months ended September 30, 2012 the average yield on earning assets was 4.89 percent and the average cost of interest-bearing liabilities was 1.41 percent. The decrease in the asset yields and average rates paid is due to market rate decreases over the last year. The net interest margin was 3.65 percent and 3.56 percent for the nine months ended September 30, 2013 and 2012, respectively. The increase in the net interest margin is primarily attributable to a reduction in interest expense, which outpaced the reduction in interest income, as net interest income rose by $484,000. Interest income declined by $351,000 while interest expense declined by $835,000. The decrease in interest expense was driven by maturities of higher cost time deposits, restructuring of other borrowings into new borrowings with expanded maturities and lower rates, and the partial replacement of these funding sources with core deposits consisting of lower cost savings and transaction accounts. Average earning assets for the three months ending September 30, 2013 increased 0.78 percent to $381.7 million from the $378.8 million reported for the three months ending September 30, 2012. The increase was attributable to an increase of $5.4 million in average loans, partially offset by a decrease of $2.5 million in average investments and federal funds sold. Average interest bearing liabilities for the three months ending September 30, 2013 decreased 3.4 percent to $342.3 million from the $354.3 million reported for the three months ending September 30, 2012. The change was due to a $33.0 million decrease in average time deposits, partially offset by increases in average savings and transaction accounts and other borrowings of $15.4 million and $5.6 million, respectively. 36 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Net Interest Income – (continued The following table compares the average balances, yields and rates for the interest sensitive segments of the Company’s balance sheets for the three months ended September 30, 2013 and 2012. (Dollars in thousands) For the three months ended September 30, 2013 For the three months ended September 30, 2012 Average Balance Income/ Expense Yield/ Rate Average Balance Income/ Expense Yield/ Rate Assets Cash and Federal funds sold $ $ 11 % $ $ 7 % Investments – taxable Investments - nontaxable 59 87 Total investments and federal funds sold Loans Total earning assets/ interest income % % Other assets Total assets $ $ Liabilities Savings and transaction accounts $ % $ % Time deposits Other borrowings Subordinated debt 47 51 Total interest bearing liabilities/interest expense Non-interest bearing liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest income/margin $ % $ % Net interest spread % % Annualized Yield is calculated on a tax equivalent basis. Does not include nonaccruing loans. Income includes loan fees of $155,000 in 2013 and $187,000 in 2012. Net interest income divided by total earning assets. Total interest earning assets yield less interest bearing liabilities rate. 37 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Net Interest Income – (continued) As shown above, for the three months ended September 30, 2013 the average yield on earning assets was 4.63 percent, while the average cost of interest bearing liabilities was 1.10 percent. For the three months ended September 30, 2012 the average yield on earning assets was 4.83 percent and the average cost of interest-bearing liabilities was 1.32 percent. The decrease in the asset yields and average rates paid is due to market rate decreases over the last year. The net interest margin was 3.64 percent and 3.59 percent for the three months ended September 30, 2013 and 2012, respectively. The increase in the net interest margin is primarily attributable to a reduction in interest expense, which outpaced the reduction in interest income, as net interest income rose by $75,000. Interest income declined by $157,000 while interest expense declined by $232,000. The decrease in interest expense was driven by maturities of higher cost time deposits, restructuring of other borrowings into new borrowings with expanded maturities and lower rates, and the partial replacement of these funding sources with core deposits consisting of lower cost savings and transaction accounts. The following tables present changes in the Company’s net interest income which are primarily a result of changes in the volume and rates of its interest-earning assets and interest-bearing liabilities. Analysis of Changes in Net Interest Income For the nine months ended September 30, 2013 Versus nine months ended September 30, 2012(1) Volume Rate Net Change Interest income: Cash and Federal funds sold $ - $ 1 $ 1 Investments - taxable ) ) ) Investments - non taxable (2) ) (3 ) ) Total investments and federal funds sold ) ) ) Net loans (3)(4) ) ) Total interest income ) ) Interest expense: Savings and transaction accounts 43 ) ) Time deposits ) ) ) Other borrowings ) ) Subordinated debt - ) ) Total interest expense ) ) ) Net interest income $ $ $ Changes in rate/volume have been allocated to each category on a consistent basis between rate and volume. Yield is calculated on a tax equivalent basis. Income includes loan fees of $474,000 in 2013 and $581,000 in 2012. Does not include nonaccruing loans. 38 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Net Interest Income – (continued) Analysis of Changes in Net Interest Income For the three months ended September 30, 2013 Versus three months ended September 30, 2012 (1) Volume Rate Net Change Interest income: Cash and Federal funds sold $ 5 $ (1 ) $ 4 Investments - taxable ) 55 16 Investments - non taxable (2) ) (2 ) ) Total investments and federal funds sold ) 52 (8 ) Net loans (3)(4) 74 ) ) Total interest income 14 ) ) Interest expense: Savings and transaction accounts 24 ) 13 Time deposits ) ) ) Other borrowings 46 ) ) Subordinated debt - (4 ) (4 ) Total interest expense ) ) ) Net interest income $ 34 $ 41 $ 75 Changes in rate/volume have been allocated to each category on a consistent basis between rate and volume. Yield is calculated on a tax equivalent basis. Income includes loan fees of $155,000 in 2013 and $187,000 in 2012. Does not include nonaccruing loans. Noninterest Income and Expenses Noninterest income for the nine months ended September 30, 2013 was approximately $1,840,000, compared to approximately $2,550,000 for the nine months ended September 30, 2012, a decrease of approximately $710,000. This was primarily due to decreases of approximately $521,000 and $124,000 in gains on sales of available for sale securities and gains on the sale of premises and equipment, respectively. Noninterest expenses for the nine months ended September 30, 2013 were $9,858,000, compared to $8,957,000 for the nine months ended September 30, 2012, an increase of $901,000. This increase was primarily due to a $729,000 decrease in gains on the sale of other real estate owned. These gains totaled $314,000 and $1,043,000 for the nine months ended September 30, 2013 and September 30, 2012, respectively. Of the $964,000 of gains for the nine months ended September 30, 2012, approximately $550,000 was related to the sale of one property. The Company did not finance the purchase of this property for the buyer. Partially offsetting this decrease in gains on the sale of other real estate owned was a $319,000 reduction in expenses and impairments, net of rental income related to other real estate owned. This amount totaled a net expense of $133,000 for the nine months ended September 30, 2013, compared to a net expense of $452,000 for the nine months ended September 30, 2012. Salaries and employee benefits totaled $5,260,000 for the nine months ended September 30, 2013, compared to $4,870,000 for the nine months ended September 30, 2012, an increase of $390,000. The increase in salaries and employee benefits was primarily attributable to salary adjustments and bonuses which occurred during the nine months ended September 30, 2013. Noninterest income for the three months ended September 30, 2013 was $560,000, compared to $1,070,000 for the three months ended September 30, 2012, a decrease of $510,000. This was primarily due to decreases of $411,000 and $94,000 in gains on sales of available for sale securities and gains on loans held for sale, respectively. 39 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Noninterest Income and Expenses – (continued) Noninterest expenses for the three months ended September 30, 2013 were $3,350,000, compared to $3,211,000 for the three months ended September 30, 2012, an increase of $139,000. This increase was primarily due to increases of $66,000 and $102,000 in salaries and employee benefits and furniture and equipment expense, respectively. The increase in furniture and equipment expenses was primarily related to increased vendor maintenance costs related to the outsourcing of the Company’s data processing function, as well as additional vendor costs related to its internet banking platform. Partially offsetting these increases was a $27,000 reduction in other real estate owned expenses and impairments, net of rental income. This amount totaled a net expense of $55,000 for the three months ended September 30, 2013, compared to a net expense of $82,000 for the three months ended September 30, 2012. Income Taxes At June 30, 2013, as referenced in Note 7 to the Condensed Consolidated Financial Statements, the Company reversed the majority of its valuation allowance on its deferred tax assets. The net amount of the Company’s deferred tax assets totaled $7,309,000 at September 30, 2013. Also at June 30, 2013, in accordance with generally accepted accounting principles, the Company accrued federal and state income taxes for the full year of 2013 based on its projections of final taxable income. After reviewing these projections for their continued reasonableness, the Company’s estimate of year end taxable income remained materially unchanged, and the Company did not adust its tax accruals during the quarter ended September 30, 2013. As a result, the Company’s net income tax benefit totaled $6,363,000 and $0, respectively, for the nine months and three months ended September 30, 2013. Liquidity Liquidity is the ability to meet current and future obligations through liquidation or maturity of existing assets or the acquisition of additional liabilities. Adequate liquidity is necessary to meet the requirements of customers for loans and deposit withdrawals in the most timely and economical manner. Some liquidity is ensured by maintaining assets which may be immediately converted into cash at minimal cost (amounts due from banks and federal funds sold). However, the most manageable sources of liquidity are composed of liabilities, with the primary focus of liquidity management being on the ability to obtain deposits within the Bank’s service area. Core deposits (total deposits less certificates of deposit $250,000 or more, wholesale and brokered deposits) provide a relatively stable funding base, and were equal to 97.2% of total deposits as of September 30, 2013. Asset liquidity is provided from several sources, including amounts due from banks and federal funds sold and funds from maturing loans. The Bank is a member of the Federal Home Loan Bank of Atlanta (”FHLBA”) and, as such has the ability to borrow against pledges of its 1-4 family residential mortgage loans and its commercial real estate loans. Available borrowings under this line totaled $48.1 million at September 30, 2013. The Company also has federal funds accommodations of $10 million with Alostar Bank of Commerce, $10 million with Zions Bank, and $10 million with Center State Bank. These accommodations may be withdrawn at any time at the sole discretion of these institutions. Additionally, the Company has a borrowing line with the Federal Reserve Bank of Richmond’s discount window. The Company has pledged its portfolios of construction and land development loans and commercial and industrial loans against this borrowing line. Total available borrowings under this line were $33.6 million at September 30, 2013. Loans Gross loans totaled approximately $328,846,000 and $327,469,000 at September 30, 2013 and December 31, 2012, respectively. At September 30, 2013, the Company had $9.2 million of nonaccrual loans and $0 of loans 90 days delinquent and still accruing interest. Of these, $7.7 million are secured by real estate. The primary risk of loss on these loans is a potential deterioration of real estate collateral values. Approximately $1.5 million of these loans are either unsecured or are secured by a combination of accounts receivable, inventory, equipment, or various personal property. At December 31, 2012, the Company had $9.7 million of nonaccrual loans and no loans 90 days past due and still accruing interest. At September 30, 2012, the Company had $10.9 million of nonaccrual loans and no loans 90 days past due and still accruing interest. The allowance for loan losses was 2.02 percent of loans as of September 30, 2013, compared to 2.49 percent as of December 31, 2012 and 2.59 percent as of September 30, 2012. 40 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Loans – (continued) For the nine and three months ended September 30, 2013 the Company recorded no loan loss provision compared to loan loss provisions of $880,000 and $450,000, respectively, for the nine months and three months ended September 30, 2012. Loan chargeoffs net of recoveries for the nine months ended September 30, 2013 totaled approximately $1,510,000. For the nine months ended September 30, 2013 the Company’s other general reserves portion of the allowance for loan losses decreased by $1,715,000, while its unallocated portion of reserves decreased by $160,000. The general reserve calculation accounts for repayment risk that is allocable to all loans within each loan type and is a broader measurement of overall portfolio risk than the portions of the reserve allocated by loan type. The general reserve calculation includes risk factors related to certain higher risk loans such as variable rate loans and loans with excessive loan to value ratios, capital concentrations by collateral type, and new loan production levels. Improvements in the credit quality of the Company’s loan portfolio during the nine months ended September 30, 2013, were consistent with decreases in the Company’s other general reserves. Total loans with credit grades of 6 through 9 totaled approximately $28.1 million and $48.3 million at September 30, 2013 and December 31, 2012, respectively. The need for future loan loss provisions will be influenced by loan delinquency levels, loan chargeoffs beyond what has already been provided for on individual loans, the level of loans with credit grades of 6 through 9, and the need for additional specific reserves on loans individually evaluated for impairment, among other factors. In reviewing the adequacy of the allowance for loan losses at each quarter end, management takes into consideration the historical loan losses we experienced, current levels of past due loans by loan type, the historical severity of loan losses by loan type, loan to value exceptions present in our loan portfolio, and collateral values of impaired loans deemed to be collateral dependent. After charging off all known losses, management considers the allowance for loan losses adequate to cover its estimate of inherent losses in the loan portfolio as of September 30, 2013. For the nine months ended September 30, 2013, net chargeoffs to average loans outstanding totaled 0.61% on an annualized basis while the allowance for loan losses to gross loans totaled 2.02% at September 30, 2013. Management identifies and maintains a list of potential problem loans. These are loans that are internally risk graded substandard or below but which are not included in nonaccrual status and are not past due 90 days or more. A loan is added to the potential problem list when management becomes aware of information about possible credit problems of the borrower which raises serious doubts as to the ability of such borrower to comply with the current loan repayment terms. At September 30, 2013 potential problem loans totaled $14.4 million, compared to $21.4 million at December 31, 2012. The Company’s potential problem loans are comprised of $2.4 million of construction and land development real estate loans, $7.6 million of nonfarm, nonresidential real estate loans, $3.4 million of 1-4 family mortgage loans, and $1.0 million of various loan types not secured by real estate, primarily commercial and industrial loans. As the majority of potential problem loans are real estate secured, management closely tracks the current values of real estate collateral when assessing the collectibility of these loans. Other Real Estate Owned Other real estate owned totaled approximately $5.4 million as of September 30, 2013, $9.6 million at December 31, 2012, and $8.9 million as of September 30, 2012, net of a valuation reserve. Sales of other real estate owned totaled approximately $2.9 million and $8.3 million for the nine months ended September 30, 2013, and 2012, respectively. The Company generated loans to facilitate the sales of other real estate owned totaling $2.1 million and $2.3 million during the nine months ended September 30, 2013 and September 30, 2012, respectively. Impairment charges on other real estate owned totaled $4,000 and $303,000 for the nine months ended September 30, 2013, and 2012, respectively. No impairment charges were recorded on other real estate owned for either of the three month periods ending September 30, 2013 or September 30, 2012. Deposits Deposits decreased $6.4 million during the first nine months of 2013 to $313.2 million at September 30, 2013. Included in this amount were increases of $8.5 million in noninterest bearing transaction accounts and decreases totaling $14.9 million in interest bearing deposits. Of this decrease, $29.2 million related to time deposits. These decreases were partially offset by $14.3 million of increases in interest bearing transaction, savings, and money market accounts. Of the time deposit decrease, $16.8 million was related to retail time deposits and $12.4 million was related to brokered and wholesale time deposits. Brokered and wholesale time deposits totaled $1.2 million and $13.6 million at September 30, 2013 and December 31, 2012, respectively. 41 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations – continued Federal Home Loan Bank Borrowings Other borrowings are primarily comprised of FHLBA advances. FHLBA advances are collateralized by pledged FHLBA stock and certain residential mortgage and commercial real estate loans. On March 18, 2013, the Bank refinanced eight advances totaling $42 million and reduced the weighted average cost of these advances from 3.80% to 3.24%. FHLBA advances outstanding at September 30, 2013 and December 31, 2012 are summarized as follows: September 30, 2013 Maturity Rate Balance March 2016 % $ May 2016 % March 2017 % May 2017 % March 2018 % April 2018 % May 2018 % March 2019 % March 2019 % May 2019 % May 2020 % March 2021 % March 2021 % March 2021 % March 2021 % Balance $ December 31, 2012 Maturity Rate Balance January 2013 % $ February 2013 % July 2015 % July 2015 % October 2016 % November 2016 % January 2017 % January 2017 % January 2017 % January 2017 % March 2018 % April 2018 % Balance $ 42 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations – continued Junior Subordinated Debentures On August 5, 2005 Southcoast Capital Trust III (the "Capital Trust"), a non-consolidated subsidiary of the Company, issued and sold a total of 10,310 floating rate securities, with a $1,000 liquidation amount per security (the "Capital Securities"). Institutional buyers bought 10,000 of the Capital Securities denominated as preferred securities and the Company bought the other 310 Capital Securities which are denominated as common securities. The proceeds of those sales, $10.3 million, were used by the Capital Trust to buy $10.3 million of junior subordinated debentures from the Company which are reported on its consolidated balance sheets. The Capital Securities mature or are mandatorily redeemable upon maturity on September 30, 2035, or upon earlier optional redemption as provided in the indenture. The Company had the right to redeem the Capital Securities in whole or in part, on or after September 30, 2010. See Note 11 to the consolidated financial statements for the year ended December 31, 2012, and the information set forth in Exhibit 13 under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations- Junior Subordinated Debentures” filed with our Form 10-K for the year ended December 31, 2012, for more information about the terms of the junior subordinated debentures. Capital Resources The Company’s total shareholders’ equity increased by approximately $8.0 million during the first nine months of 2013, due to net income of $8.7 million, $83,000 from proceeds of stock issuances pursuant to our Employee Stock Purchase Plan, partially offset by an other comprehensive loss of $810,000. The Company’s Tier 1 capital to average assets ratio was 11.10 percent as of September 30, 2013 compared to 10.47 percent as of December 31, 2012. The Federal Reserve Board and other bank regulatory agencies require bank holding companies and financial institutions to maintain capital at adequate levels based on a percentage of assets and off-balance sheet exposures, adjusted for risk weights ranging from generally 0% to 100%. Under the risk-based standard, capital is classified into two tiers. The Company’s and the Bank’s Tier 1 capital consists of common shareholders’ equity minus a portion of deferred tax assets plus, in the case of the Company, junior subordinated debt subject to certain limitations. The Company’s and the Bank’s Tier 2 capital consists of the allowance for loan losses subject to certain limitations and, in the case of the Company, its junior subordinated debt in excess of 25% of its Tier 1 capital. A bank holding company’s qualifying capital base for purposes of its risk-based capital ratio consists of the sum of its Tier 1 and Tier 2 capital. The regulatory minimum requirements are 4% of average assets for Tier 1 and 8% of risk-weighted assets for total risk-based capital. The Company and the Bank are also required to maintain capital at a minimum level based on quarterly average assets, which is known as the leverage ratio. These requirements are set by regulation and are shown in the table below. These requirements are applicable to all but the most highly-rated institutions that are not anticipating or experiencing significant growth and have well-diversified risk, including no undue interest rate risk exposure, excellent asset quality, high liquidity and good earnings. The regulators may require individual bank holding companies and banks to maintain higher levels of capital depending on the regulators’ assessment of the risks faced by the bank holding company or the bank. As of September 30, 2013, the Company and the Bank exceeded each of the capital requirements shown in the following table. Capital Ratios Well Capitalized Adequately Capitalized Actual Requirement Requirement (Dollars in thousands) Amount Ratio Amount Ratio Amount Ratio The Bank Total capital (to risk-weighted assets) $ % $ % $ % Tier 1 capital (to risk-weighted assets) % % % Tier 1 capital (to average assets) % % % The Company Total capital (to risk-weighted assets) % N/A N/A % Tier 1 capital (to risk-weighted assets) % N/A N/A % Tier 1 capital (to average assets) % N/A N/A % 43 SOUTHCOAST FINANCIAL CORPORATION Item 2. - Management’s Discussion and Analysis of Financial Condition and Results of Operations - continued Off Balance Sheet Risk The Company makes contractual commitments to extend credit and issues standby letters of credit in the ordinary course of its business activities. These commitments are legally binding agreements to lend money to customers at predetermined interest rates for a specified period of time. In addition to commitments to extend credit, the Company also issues standby letters of credit which are assurances to a third party that it will not suffer a loss if the customer fails to meet a contractual obligation to the third party. At September 30, 2013, the Company had issued commitments to extend credit of approximately $25.1 million and standby letters of credit of approximately $313,000 through various types of commercial lending arrangements. Approximately $15.5 million of these commitments to extend credit had variable rates. The following table sets forth the length of time until maturity for unused commitments to extend credit and standby letters of credit at September 30, 2013. Within One Month After One Through Three Months After Three Through Twelve Months Within One Year Greater Than One Year Total Unused commitments to extend credit $ Standby letters of credit - - Totals $ Based on historical experience, many of the commitments and letters of credit will expire unfunded. Accordingly, the amounts shown in the table above do not necessarily reflect the Company’s need for funds in the periods shown. Further, through its various sources of liquidity, the Company believes it will be able to fund these obligations as they arise. The Company evaluates each customer’s credit worthiness on a case-by-case basis. The amount of collateral obtained, if deemed necessary upon extension of credit, is based on the Company’s credit evaluation of the borrower. Collateral varies but may include accounts receivable, inventory, property, plant and equipment, and commercial and residential real estate. Item 3. - Quantitative and Qualitative Disclosures About Market Risk. Information about the Company’s exposure to market risk was disclosed in its Annual Report on Form 10-K for the year ended December 31, 2012, which was filed with the Securities and Exchange Commission on March 14, 2013. There have been no material quantitative or qualitative changes in market risk exposure since the date of that filing. Item 4. - Controls and Procedures. Based on the evaluation required by 17 C.F.R. Sections 240.13a-15(b) or 240.15d-15(b) of the Company’s disclosure controls and procedures (as defined in 17 C.F.R. Section 240.13a-15(e) and 240.15d-15(e), the Company's chief executive officer and chief financial officer concluded that such controls and procedures, as of the end of the period covered by this quarterly report, were effective. There has been no change in the Company’s internal control over financial reporting during the most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 44 SOUTHCOAST FINANCIAL CORPORATION PART II - OTHER INFORMATION Item 6. Exhibits 31-1 Rule 13a-14(a) Certifications of CEO 31-2 Rule 13a-14(a) Certifications of CFO 32 Section 1350 Certification 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:November 8, 2013 By: /s/ L. Wayne Pearson L. Wayne Pearson Chief Executive Officer Date:November 8, 2013 By: /s/ William C. Heslop William C. Heslop Chief Financial Officer 45 SOUTHCOAST FINANCIAL CORPORATION Exhibit Index Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. This exhibit is not “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 but is instead furnished as provided by applicable rules of the Securities and Exchange Commission. 101.INS** XBRL Instance 101.SCH** XBRL Taxonomy Extension Schema 101.CAL** XBRL Taxonomy Extension Calculation 101.DEF** XBRL Taxonomy Extension Definition 101.LAB** XBRL Taxonomy Extension Labels 101.PRE** XBRL Taxonomy Extension Presentation ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 46
